El Jijez Asociado- Señor Marrero
emitió la opinión del tribunal.
En 13 de junio de 1947 el Tribunal de Distrito de San Juan declaró con lugar una moción del demandado en que se alega que la demanda radicada en este caso deja de ex-poner hechos constitutivos de una causa de acción a favor del demandante y en contra del demandado y entendiendo que dicha demanda nó es enmendable dictó sentencia deses-timándola, con costas, pero sin incluir honorarios de abo-gado. Solicitada reconsideración por el demandante la misma fué declarada de plano sin lugar, apelando entonces dicha parte para ante este Tribunal Supremo. Bajo estas circunstancias y dado el único error imputado a la corte inferior, al efecto de que ésta erró “al sostener que la apro-bación do la ordenanza núm. 36 no equivale a un contrato de compraventa entre el demandante y el demandado que puede ser objeto de rescisión como pretende el demandante”, la única cuestión a determinarse en este caso es si la de-manda aduce o no una buena causa de acción. Se hace indispensable, en su consecuencia, examinar ante todo las ale-gaciones de la misma. Estas son en síntesis que el deman-dante celebró un contrato de compraventa con el Gobierno de la Capital en relación con dos solares de su propiedad; *537que el mismo consta “en todos sus términos” en la orde-nanza núm. 36, aprobada el 3 de julio de 1944 ^1) que acep-tada por el demandante la referida ordenanza, el Adminis-trador de la Capital solicitó de él que le entregara, y él le entregó, los títulos de los aludidos solares, a los fines de cumplir con los términos de la ordenanza mediante el otor-gamiento de la correspondiente escritura; “que el Gobierno de la Capital procedió a ocupar y ocupó dicha finca urbana, *538la cual viene usando desde la fecha de la aprobación de dicha ordenanza, para sn exclusivo uso y beneficio, en la forma y manera que más adelante se establece en esta demanda;” que sin causa que lo justifique el Gobierno de la Capital ha rehusado cumplir los términos del contrato de compraventa, aunque reteniendo la posesión de los mencionados inmue-bles; que por virtud de las obligaciones contraídas con el demandado, el demandante ha estado imposibilitado de ejer-*539cer ningún acto de dominio o posesión sobre los referidos solares, habiendo quedado resuelto el contrato, dado el in-cumplimiento de la obligación por parte del Gobierno de la Capital; que en el interregno el demandante ha vendido a José Novas el solar mareado con la letra A en la ordenanza, sujeta dicha venta a la resolución del contrato con el Go-bierno de la Capital, no habiendo podido el demandante ha-cer entrega de la finca así vendida por estar ocupada la *540misma por el demandado; que el demandante ha tenido oportunidad de vender ventajosamente la otra finca y no-ha podido hacerlo así, ni realizar operación de clase alguna en relación con la misma, debido a la existencia de dicho contrato de compraventa con el Gobierno de la Capital; “que el uso de dicho inmueble tiene un valor de .tres mil dó-lares' ($3,000) anuales, que el Gobierno de la Capital se niega a pagar al demandante como precio de la posesión y disfrute *541de dicho inmueble;” y que el incumplimiento del referido contrato por parte del demandado le ha causado perjuicios por la suma de $40,000. Se solicita la resolución del con-trato, $40,000 en concepto de daños y perjuicios, y $3,000 anuales por la posesión, uso y disfrute de dichos inmuebles desde el día 3 de julio de 1944, más los gastos y honorarios del procedimiento.
En respuesta a la súplica de que se especificara en *qué forma procedió el Gobierno de la Capital a ocupar la finca urbana, cómo la viene usando desde la fecha de la aprobación de la referida ordenanzá y cómo se ha fijado el precio de $3,000 anuales, el demandante manifestó “depositando en ella material de construcción y otros materiales, también automóviles y trucks del Gobierno Municipal” y “ése es el valor razonable del arrendamiento del inmueble*” El pliego de particulares así sometido por el demandante debe considerarse como parte integrante de la demanda. Regla 12(e) de las de Enjuiciamiento Civil. Lókpez v. Lókpez, 64 D.P.R. 684, 689.
 Entrando ahora en los méritos de la cuestión envuelta, diremos que cuando se hace una oferta de venta a un municipio y éste la acepta por medio de una ordenanza aprobada en debida forma surge ipso facto un contrato entre el municipio y la persona que hizo tal oferta. McQuillin, Municipal Corporations, Yol. 3, segunda edición revisada, sección 1267, pág. 1091. Sin embargo, según dich© tratadista, cuando se le hace semejante oferta a un municipio y éste aprueba una ordenanza autorizando y ordenando a su alcalde, administrador u otro funcionario ejecutivo que proceda a aceptar la oferta mediante el otorgamiento de la correspondiente escritura, no surge de inmediato un contrato, equivaliendo la autorización y orden dadas meramente a un mandato. No obstante, los dos casos citados por el tratadista McQuillin en apoyo de este último aserto son a todas luces distintos al que nos ocupa. Veamos: En el de *542City of Baltimore v. City of New Orleans, 45 La. Ann. 526, los herederos de John L. Daniel alegaban ser dneños de la mitad proindivisa de ciertos terrenos poseídos a virtud de legados por las ciudades de Baltimore y Nueva Orleans, ambas en el Estado de Louisiana. Luego de relatarse ex-tensamente los hechos que dieron lugar a la reclamación, se dice en el curso de la opinión:
“Si bien el contrato entre Daniel y la ciudad de Nueva Orleans ha quedado plenamente probado y no está ya en controversia, es necesario admitir que no se ha establecido en forma alguna un con-trato similar entre Daniel y la ciudad de Baltimore.
“Lo acabado de los procedimientos a virtud de los cuales la ciudad de Nueva Orleans celebró su contrato demuestra cuán in-completos permanecieron las negociaciones con la ciudad de Baltimore. Así pues, en el caso de Nueva Orleans tenemos no sólo una ordenanza que autoriza a su alcalde a contratar con Daniel, sino también un contrato formal por escrito otorgado en armonía con la misma, seguido de una ordenanza autorizando el traspaso a Daniel del interés estipulado y un traspaso posterior del terreno en cumplimiento del convenio.
La ciudad de Baltimore no dió paso oficial de clase alguna, fuera de la aprobación de la siguiente ordenanza:
“ 'Resuélvese, que se autoriza y ordena al alcalde que entre en acuerdos similares a los ya celebrados por la ciudad de Nueva Orleans para la prosecución de las reclamaciones ae la sucesión del finado John McDonough y de otras concesiones, que han sido de-claradas inválidas por la Corte Suprema de los Estados Unidos y que requieren un acto especial de c.onfirmación.: ”
Se sigue diciendo en el curso de la opinión que el alcalde de Baltimore nunca llevó a cabo arreglos similares a los ce-lebrados por la ciudad de Nueva Orleans, ni' otorgó jamás contrato alguno; que se trató de probar mediante eviden-cia oral algunos, acuerdos celebrados verbalmente entre ¿1 alcalde y Daniel, pero que como esa prueba fue ofrecida para establecer el título de una participación o interés en los in-muebles en controversia, ella era claramente inadmisible y *543al presentarse la debida objeción la misma fné eliminada; y que además todo ese testimonio demuestra que se tuvo en mente un contrato escrito y que se hicieron sin éxito esfuer-zos con tal fin. En la opinión finalmente se decide que:
“Es imposible para 'este Tribunal resolver que la resolución arriba citada opera como un contrato: ella no es otra cosa que un poder (power of attorney) concedido al alcalde para celebrar un contrato, y como éste no actuó de conformidad con tal poder y no se dieron pasos de clase alguna para compelerlo a así hacerlo, el contrato nunca se celebró y no existe.”
En el caso de Winklebleck v. City of Portland (Oregon), 31 P.2d 637, existía un pleito entre el demandante y dicha ciudad en relación con cierto solar que ésta interesaba para el ensanche de una de sus calles. Luego ele dictarse sen-tencia contra el demandante y cuando el término para ape-lar no había aún expirado, la ciudad de Portland adoptó una ordenanza que en lo pertinente dispone: “Por tanto, se autoriza al Auditor a transigir el asunto y a pagar al dueño del indicado solar la suma de $1,500 al recibir un título li-bre de cargas, siempre que tal dueño acepte la referida can-tidad en pago total y renuncie su derecho a apelar para ante la Corte de Circuito en reclamación de daños adiciona-les ... ” Se resolvió que la ordenanza no equivalía a la celebración de un contrato entre la ciudad y el dueño del solar.
Cuando en el caso que nos ocupa la Junta de Comisio-nados actuó en la forma en que lo hizo, la ordenanza núm. 36 de 3 de julio de 1944 quedó debidamente aprobada. No era necesaria actuación ulterior alguna de parte del Admi-nistrador de la Capital para que tal aprobación quedara consumada. Artículo 19, Ley núm. 99 de 15 de mayo de 1931 (pág. 627), según quedó’enmendada por la Ley núm. 16 de 3 de abril de 1937 (pág. 144). Esa ordenanza, conforme se verá por la nota núm. 1 al calce, luego de exponer con amplitud la necesidad de que se construya una plaza de mer-*544cado moderna, expresa que “el Sr. Luis de la Cruz lia ofre-cido en venta al Gobierno de la Capital una finca urbana o solar ... la cual por su extensión y posición reúne todos los requisitos necesarios para la construcción de dicba plaza de mercado . . . ”; que el demandante está dispuesto a que el precio de dicho edificio (sic) le sea pagado en el término de diez años; que el Departamento de Obras Públicas del Gobierno de la Capital ha recomendado favorablemente la oferta, efectuado una mensura de los- solares y hecho el plano correspondiente; y en la sección primera de su parte dispositiva expone que:
“El Administrador de la Capital por la presente ordenanza queda autorizado y por la presente se le ordena que proceda a adquirir y adquiriera (sic) libre de todo gravamen y con título inscribible a favor del Gobierno de la Capital, las siguientes fincas urbanas, pro-piedad de Don Luis de la Cruz."
Inmediatamente se describen los solares, se especifica cuál será el precio de éstos y la forma en que el mismo será pa-gado; se autoriza al Administrador de la Capital a suscri-bir diez pagarés, cada uno por una suma que no se men-ciona, y finalmente, en la sección séptima que “Al Admi-nistrador de la Capital se le autoriza por la presente a otorgar los documentos que fueren necesarios a los fines de llevar a cabo esta ordenanza.”
El contexto de esa ordenanza en su integridad y el he-cho de haber el Gobierno de la Capital tomado posesión de los solares en cuestión inmediatamente que la misma se aprobó, nos lleva al convencimiento de que la oferta del de-mandante Luis de la Cruz fué, como cuestión de hecho y de derecho, aceptada por el Gobierno de la Capital. Ahora bien, ¿hizo surgir un contrato válido y exigible éntre las partes la mera aceptación de esa oferta por el demandado? Ésa parece ser una de las cuestiones medulares en el caso.
Según el artículo 42 de la Ley núm. 99 de 1931 (págs. 627, 653) “El gobierno de la capital no podrá in-*545currir en obligaciones o deudas adicionales a los créditos asignados en el presupuesto, ...” Ese precepto lia sido interpretado en el sentido de que no es exigible un contrato contra el Gobierno de la Capital a no ser que baya una asig-nación de fondos en el presupuesto para hacer frente a la obligación de pagar- que surja con motivo de tal contrato. Gayá Benejam v. Gobierno de la Capital, ante, pág. 281. A igual conclusión se ha llegado al interpretar el ar-tículo 8, inciso 9 de la Ley Municipal (núm. 53 de 1928, pág. 335). Torrellas v. Municipio, 62 D.P.R. 217; Gonzáles v. Municipio, 61 D.P.R. 369 y casos en ellos citados, según los cuales, al no haber asignación en el presupuesto para su-fragar los gastos ocasionados por cualquier contrato cele-brado por un municipio o por el Gobierno de la Capital, el contrato resulta ultra vires y nulo. Es menester, por ende, determinar si la demanda radicada en este caso contiene al-guna alegación relativa a la existencia de fondos en el pre-supuesto o los presupuestos del Gobierno de la Capital para hacer frente al pago de los solares a que se hace referencia en la ordenanza ya mencionada.
Si bien la referida ordenanza en su sección sexta “au-toriza al Tesorero de Puerto Rico a retener cada año eco-nómico de los anteriormente mencionados y del producto de las contribuciones pertenecientes al Gobierno de la Capital por cualquier concepto, las sumas correspondientes a cada año para el pago de dichas obligaciones; y, asimismo se le autoriza a pagar al Sr. Luis de la Cruz, o sus sucesores, ce-sionarios o quien su derecho represente, todos y cada uno de los pagarés mencionados en esta ordenanza y que son prueba de la deuda contraída, debiendo el Tesorero de Puerto Rico cancelar dichos documentos y remitirlos al Auditor Municipal en San Juan a los fines de ley”, sin embargo, tal autorización no equivale a la asignación de un crédito en presupuesto, tal cual lo exige la aludida sección 42 de la Ley creando el Gobierno de la Capital. En' la misma or-*546denanza (sección 5a.) se admite la obligación de consignar anualmente en presupuesto ordinario, durante • los años 1945-46 a 1955-56, las cantidades necesarias para satisfa-cer los pagos correspondientes al principal e intereses de la deuda, pero la demanda no contiene alegación alguna de que tales asignaciones se hicieran. Siendo ello así, el con-trato que como resultado de la aceptación de la oferta sur-gió entre el Gobierno de la Capital y el demandante resulta ser ultra vires y nulo. Como la acción rescisoria presupone la existencia de un contrato válido (artículo 1242 del Có-digo Civil, Ed. de 1930) la demanda a ese respeto no aduce hechos constitutivos.de una causa de acción.
Ahora bien, como existe la posibilidad de que el deman-dante pueda enmendar su demanda y alegar en ella .especí-ficamente la existencia de fondos en el presupuesto o pre-supuestos del Gobierno de lá Capital para cubrir el pago del precio de dichos solares, al devolvérsele el caso por las ra-zones que más adelante aduciremos, el Tribunal inferior de-berá sua spont.e o a instancias del demandante dar permiso a éste para que enmiende su demanda, si ello le es posible, dentro del término que se fije. Zapata v. Caribbean Casualty Co., 38 D.P.R. 688, 693; Alcaide v. Morales, 28 D.P.R. 278, 296; y Sosa v. The American Railroad Co. of Porto Rico, 12 D.P.R. 239, 246.
La reclamación de daños y perjuicios que se hace en la demanda no es sino consecuencia o secuela de la acción principal sobre rescisión de contrato. Ella prevalecerá o fracasará, según prevalezca o fracase dicha acción principal. Naturalmente, en lo que a esta acción subsidiaria concierne, por los motivos que más adelante exponemos, no es menester que haya úna asignación de fondos en presupuesto.
Por otra parte, la demanda no se limita exclusivamente a solicitar la resolución o rescisión del supuesto contrato en-tre Luis.de la Cruz y el Gobierno de la Capital, ni a soli-*547citar daños y perjuicios por el incumplimiento del mismo. En ella se solicita además que se condene al gobierno de-mandado a pagar al demandante $3,000 anuales por baber tomado éste posesión de los solares en cuestión desde el día mismo en que se aprobó la ordenanza. A los fines de la moción para desestimar presentada por el demandado, to-das las alegaciones de la demanda deben aceptarse como ciertas. Cf. Onna v. The Texas Co., 64 D.P.R. 520 y Ramos v. Pueblo, 67 D.P.R. 640. Si una persona natural toma po-sesión de un inmueble perteneciente a otra, teniendo el goce y disfrute del mismo con exclusión de su verdadero dueño, la obligación de aquél de pagar por tal uso, goce y disfrute es enteramente clara. Igual principio es aplicable a personas jurídicas y a entidades políticas como el Go-bierno de la Capital. Cf. Ball v. Vilá, 67 D.P.R. 415; Capó v. A. Hartman y Cía., 57 D.P.R. 196; Travieso v. McCormick, 54 D.P.R. 328; Abarca Sanfeliz v. Bank of Nova Scotia, 46 D.P.R., 931; Díaz v. Hamburger Bros. & Co., 44 D.P.R. 901; y artículos 282 y 288 del' Código Civil, edición de 1930. El Gobierno de la Capital puede demandar y ser demandado. Artículo 4(b) de la Ley núm. 99 de 1931. Véase también el artículo 46(d). Si dicho gobierno tomó posesión, según se alega en la demanda, de los solares que en la misma se describen, es incuestionable que éste viene obligado a indemnizar al demandante por tal posesión. En el supuesto caso de que el demandante no pudiera enmen-dar su demanda a fin de alegar que hubo asignación en pre-supuesto para hacer frente al pago del precio de los sola-res en cuestión, la toma de posesión de ellos resultaría ser un acto torticero del Gobierno de la Capital y no sería ne-cesario que hubiera una asignación específica de fondos en presupuesto para hacer frente a tal responsabilidad. La necesidad de asignar fondos en presupuesto existe sola-mente cuando la obligación reclamada contra el municipio surge a virtud de un contrato, mas no cuando surge a vir-*548tud de un acto torticero del municipio. Véase McQuillin, Municipal Corporation, Segunda Edición Revisada, Vol. 5, sección 2331, págs. 1314, 1317, y City of Dallas v. Miller, 7 Tex. Civil Appeals 503. Cómo el demandante habrá de co-brar, si al probar su caso obtiene sentencia contra el. Go-bierno de la Capital, por la posesión ilegal de los solares, es cuestión que no -está ante nos y que no es menester re-solvamos por abora. Su derecho a demandar por el uso ile-gal de los solares es claro y no hay duda de que en cuanto a ese extremo la demanda aduce una buena causa de acción.

Debe revocarse la sentencia apelada y devolverse el caso al Tribunal de Distrito de San Juan para ulteriores proce-dimientos no inconsistentes con esta opinión.


(1) Ordenanza núm. 3G. — Año 1944. — Para autorizar y ordenar al Admi-nistrador de la Capital para que proceda a la compra de una pinga ur-bana con destino a la edificación de una Plaza de Mercado Municipal, PROVEYENDO EL PAGO DE LA MISMA, Y PARA OTROS FINES.-
Por cuanto, la construcción de una plaza de mercado moderna, que faci-lite el aporte a la Ciudad de los frutos menores y otras mercaderías necesarias al consumo diario de nuestra población, disminuyendo el tráfico de interme-diarios y abaratando la vida, con todas las demás ventajas de esta clase de organizaciones municipales; y
Por cuanto, lia sido y es la intención de la Junta de Comisionados del Gobierno de la Capital resolver este problema a la mayor brevedad posible, tan pronto como las condiciones actuales de guerra y emergencia lo permitan, levantar los fondos necesarios para ello; y
Por cuanto, un edificio de esta naturaleza necesita estar situado. en con-diciones favorables y accesibles a las vías principales de entrada al territorio municipal; y
Por cuanto, es de conocimiento general que, por les estudios realizados durante los últimos años en esta municipalidad, es casi imposible encontrar un solar vacante que reúna condiciones satisfactorias para el emplazamiento de una plaza de mercado moderna, con amplitud suficiente para llenar la mayor parte de nuestras necesidades; y
Por cuanto, el Sr. Luis de la Cruz lia ofrecido en venta al Gobierno de la Capital una finca urbana o solar que más adelante se describe en esta ordenanza, la cual por su extensión y posición reúne todos los requisitos nece-sarios para la construcción de dicha plaza de mercado, teniendo suficiente espa-cio para construir un edificio moderno, con todas las instalaciones del caso, además de su situación junto a las dos principales vías de entrada a esta Capital; y
Por cuanto, el Sr. Luis de la Cruz está dispuesto a que el precio de dicho edificio (sio) le sea pagado en el término de diez años, por partes iguales, con intereses a razón del 5% anual, extendiéndose a su orden, como prueba de la deuda, pagarés negociables por cada plazo; y
Por cuanto, el Departamento de Obras Públicas del Gobierno de la Capital ha recomendado favorablemente dicha oferta, habiendo esta Junta do Comisionados ordenado a dicho Departamento la mensura y tasación de dichos *538terrenos, cuya mensura ha sido efectuada y consta en el plano' correspondiente hecho por el Departamento de Obras Públicas; y
Pon cuanto, además de las ventajas anteriormente indicadas este solar está precisamente junto a la mayor parto de las propiedades del Gobierno de la Capital situadas en el Municipio de San Juan; y
Por cuanto, es de indiscutible conveniencia adquirir esta propiedad antes de que sea enajenada a tercera persona por el Gobierno de la Capital, pri-vándosele asi de la oportunidad que aliora se le presenta para obtener un sitio propio y adecuado para la construcción .de la plaza del mercado Municipal;
Por tanto, ordénase por la Jimia de Comisionados de San Jiian, P. li.
Sección Ira. — El Administrador de la Capital por la presente ordenanza queda autorizado y por la presente se. lo ordena que proceda a adquirir y adquiriera (sio), libre de todo gravamen y con título inscribible a favor del Gobierno de la Capital, las siguientes fincas urbanas, propiedad de Don Luis de la Cruz;
(а) Solar situado en el Municipio de San Juan, Barrio de Santurce, con un área de 1797.67 metros cuadrados, colindando por el Norte, con Humberto de la Cruz, por el Este, con un muro de hormigón; por el Sur, con una |)ro-puesta calle en terrenos propiedad de Don Luís de la Cruz cuya calle tíeno un área de 794.40 metros cuadrados; y por el Oeste, con la Calle Eigueroa.
(б) Urbana: Solar situado en el barrio de Santurce, Municipio de San Juan, con un área de 4108.25 metros cuadrados; y colinda por el Norte, con una propuesta calle no construida, en terrenos de don Luis de la Cruz y Hortensia Arce; por el Sur, con la calle Norte; y por el Este, con el Asilo de Ciegos del Gobierno de la Capital y por el Oeste, con la calle Eigueroa.
Sección 2da. — El precio de compra de este inmueble será a razón de $10.00 por metro cuadrado; y el total será pagadero en diez años a razón de $5,909.60 cada año, con más sus intereses a razón do 5% anual en la siguiente propor-ción:

Año Principal Intereses Total

1945 $5, 909. 60 $2, 954. 80 $8, 864. 40
1946 5, 909. 60 2, 659. 32 8, 568. 92
1947 5, 909. 60 2, 363. 84 8, 273. 44
1948 5, 909. 60 2, 068. 36 7,977. 96
1949 5, 909. 60 1, 772. 88 7, 682. 48
*5391950 5, 909. 60 1, 477. 40 7, 387. 00
1951 5, 909. 60 1,181. 92 7, 091. 52
1952 5, 909. 60 886. 44 6, 796. 04
1953 5, 909. 60 590. 96 6, 500. 56
1954 5, 909. 60 295. 48 6, 205. 08
Sección 3ra. — Es expresamente entendido que los 794.40 metros cuadrados de la parcela de la proyectada calle mencionada que separa estos dos solares y que es propiedad de don Luis de la Cruz, será trasmitida al Gobierno de la Capital como una de las causas de este contrato y sin precio alguno.
Sección 4ta. — Como prueba de la deuda contraída en esta forma por el Gobierno de la Capital con don Luis de la Cruz por la adquisición de dicho inmueble, el Administrador de la Capital suscribirá a favor de don Luis de la Cruz diez pagarés, cada uno por la suma de $- y los intereses correspondientes, siendo todos y cada uno de ellos iguales, numerados del uno al diez y en la siguiente forma: '
No. - P'or: $ — ._Valor el 1ro. de abril de 1945.
Por el presente documento el Gobierno de la Capital reconoce adeudar y se compromete a pagar a don Luis de la Cruz, o a su orden, el 1ro. de abril de 1945 la suma de $-, con más la suma de $- haciendo un total de $-
Proviene esta deuda reconocida por medio de esta obligación de la compra venta de dos inmuebles, según ordenanza aprobada por la Junta de Comi-sionados del Gobierno de la Capital el dia 3 de julio de 1944; y correspon-den los primeros $_ a un plazo del precio total de $-, pagaderos en diez -años, según dicha ordenanza, en plazos iguales, y los $_ corresponden a los intereses sobre la totalidad de la deuda no solventada a razón del 5% anual.
El pago de dichas sumas se realizará solamente en la forma y manera que dicha Ordenanza especifica y mediante la entrega y cancelación de este documento por el Sr. Luis de la Cruz, o sus cesionarios o sucesores.
Caso de este documento ser negociado en cualquier forma o endosado por el Sr. De la Cruz o pasara legítimamente a manos de terceras personas, será la obligación del tenedor del documento notificar inmediatamente al Auditor Municipal de San Juan y al Tesorero de Puerto Kico, a los fines consiguientes.. Este documento está exento de toda clase de contribuciones municipales.
*540San Juan, P. R., a_de-de 1944.
Administrador de la Capital.
Tomada nota de este documento en lo correspondiente al libro de Auditoría Municipal. •
Auditor Municipal.
Sección 5ta. — El Gobierno de la Capital consignará en sus presupuestos ordinarios durante los próximos años económicos de 1945-46 a 1955-56 las cantidades necesarias de acuerdo con esta ordenanza para satisfacer los pagos correspondientes al principal y sus intereses.
Sección 6ta. — Por la presente se autoriza al Tesorero de Puerto Rico a retener cada año económico de los anteriormente mencionados y del producto de las contribuciones' pertenecientes al Gobierno de la Capital por cualquier concepto, las sumas correspondientes a cada año para el pago de dichas obli-gaciones; y, asimismo se le autoriza a pagar al Sr. Luis de la Cruz, o sus. sucesores, cesionarios o quien su derecho represente, todos y cada uno de los pagarés mencionados en esta ordenanza y que son prueba de la deuda con-traída, debiendo el Tesorero de Puerto Rico cancelar’ dichos documentos y remitirlos al Auditor Municipal en San Juan a los fines de ley.
Sección íma. — Al Administrador de la Capital so le autoriza por' la pre-sente a otorgar los documentos que fueren necesarios a los fines de llevar a cabo esta ordenanza.
Sección 8va.-r — Toda Ordenanza o Acuerdo o proyecto de Ordenanza o Acuerdo que se opusiere a la presente, queda por la presente derogada.
Sección 9na. — Esta Ordenanza comenzará a regir inmediatamente después de su aprobación.
5To, Lino Padrón Rivera, Secretario de la Capital,
Certifico: Que la precedente es una copia fiel y exacta del texto original de la Ordenanza aprobada por la Junta de Comisionados de San Juan, en su sesión ordinaria celebrada el día 3 de julio de 1944, habiendo votado en la afirmativa los Comisionados señores Blanco, Díaz, Collazo, Domínguez, Pes-quera, señora López de Ramos Casellas y el Presidente, Sr. Coll Cuchí, y en la negativa ninguno.
Y para que así conste, firmo la presente y estampo el sello del Gobierno de la Capital en San Juan, Puerto Rico, hoy día 10 de julio de 1944..
(Fdo.) Lino Padrón Rivera,
Secretario del Gobierno de la Capital.